Title: From John Adams to Nathanael Greene, 18 March 1780
From: Adams, John
To: Greene, Nathanael


     
      Dear Sir
      Paris March 18th. 1780
     
     Give me Leave, by the Opportunity of the Viscount de Noailles, to take this Method of reviving a Correspondence, which has been interupted almost three Years, but was one of the most pleasing I ever had.
     It is unnecessary to say any thing of the Expedition with which this Letter is intended to go, because I hope it will reveal itself to You, in Accounts which will make themselves heard and understood by all the World.
     As there is a probability, that there will be more frequent Communication, with America this Summer, than there ever has been, let me beg the favor of your Sentiments both upon Subjects of Policy and War.
     Every Operation of your Army has its Influence upon all the Powers of Europe in France, Spain, England, Ireland, Holland, Sweeden, Denmark, Russia, Prussia, Portugal, and even in the German Empire.
     America is the City, set upon a Hill, I do not think myself guilty of Exaggeration, Vanity or Presumption, when I say, that the proceedings of Congress are more attended to, than those of any Court in Europe, and the Motions of our Armies than any of theirs. And there are more political Lies made and circulated about both, than all the rest: which renders genuine Intelligence, from good Authority, the more interesting and important.
     
     There is a great Variety of Policy on foot, in England, Ireland, Holland, and among the Northern Powers, all tending to favor the Cause of America, which is promoted by nothing more than by prompt and accurate Intelligence.
     I am, Sir, as much as ever, your Friend and Servant
    